JUSTICE HARRISON, dissenting: I cannot agree with the majority’s broad conclusion that, as a matter of law, an employer is not required to appoint an adequate number of employees to accompany an intoxicated person home from an office function. It has long been recognized in Illinois that among the duties owed by an employer to his employees “is that of employing a sufficient number to do the work so far as may be necessary to enable them to do it in safety.” (Supple v. Agnew (1901), 191 Ill. 439, 447, 61 N.E. 392.) While it might ultimately be established that that duty was not breached in this case, the only question before us at this time is whether the complaint was properly dismissed for failure to state a cause of action. It is well settled that, in construing a motion to dismiss for failure to state a cause of action, the complaint must be liberally construed, all facts well pleaded are admitted as true, and all reasonable inferences are drawn from them. (Agee v. First National Bank (1979), 68 Ill. App. 3d 794, 796, 386 N.E.2d 899.) A motion to dismiss should not be granted unless it is clearly evident that no set of facts under the pleading could exist which would entitle the plaintiff to relief. (Courtney v. Board of Education (1972), 6 Ill. App. 3d. 424, 425, 286 N.E.2d 25.) Given the recognized obligation of the employer to utilize enough employees to insure the safety of the workplace, and the clear allegation that that duty was breached here, the majority’s conclusion that the complaint does not state a cause of action is simply incorrect. Because the complaint must be liberally construed, the cause of action alleged against the co-employees was also sufficient to withstand a motion to dismiss, given the duty of care owed by one employee to another. Botthof v. Fenske (1935), 280 Ill. App. 362, 366.